                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

Idris Ladell Young,                     )
       Petitioner,                      )
                                        )     No. 1:18-cv-698
-v-                                     )
                                        )     HONORABLE PAUL L. MALONEY
John Davids,                            )
      Respondent.                       )
                                        )

                                    JUDGMENT

      In accordance with the Court’s Order entered on this date, and pursuant to Fed. R.

Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: March 25, 2019                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
